


SEVERANCE AGREEMENT
This Change in Control Severance Agreement (this “Agreement”) is dated the 6th
day of November, 2015 and is by and between Horsehead Holding Corp., a Delaware
corporation (the “Company”), and Gary R. Whitaker, a Pennsylvania resident
(“Executive”).
WHEREAS, Executive is an employee of a subsidiary of the Company and serves as
the Company’s Vice President, General Counsel and Secretary, and
WHEREAS, the Company and Executive desire to provide for a severance payment to
the Executive in the event of his termination of employment or material adverse
changes with respect thereto following a Change in Control of the Company (as
such term is hereinafter defined and as more specifically provided for below).
NOW THEREFORE, in consideration of good and valuable consideration received by
both parties, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.Change in Control. Following the occurrence of a Change in Control during the
Term hereof, in the event that the Executive’s employment with the Company or
any of its Subsidiaries or Affiliates is terminated (i) by the Company or its
Successor (as defined below), or the affiliate thereof for which Executive is
then employed, other than a termination for Cause or a termination due to the
Executive’s death or Disability, or (ii) by the Executive for Good Reason, then
the Executive shall be paid in cash by the Company or the Successor, a lump sum
amount equal to Executive’s most recent gross monthly salary rate multiplied by
eighteen (18). Such payment shall be made promptly after Executive’s timely
execution and delivery of the Separation Release (as defined below) and the
expiration of the period of time during which such release may be revoked.
2.    Definitions. For purposes of this Agreement,
(a)    “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Board.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Cause” means, with respect to an Executive’s termination of employment,
the following: (i) conviction of a felony or any crime or offense lesser than a
felony involving the property of the Company or a Subsidiary; or (ii) conduct
that has caused demonstrable and serious injury to the Company or a Subsidiary,
monetary or otherwise; or (iii) willful refusal to perform or substantial
disregard of duties properly assigned, as determined by the Company or a
Subsidiary, as the case may be; (iv) breach of duty of loyalty to the Company or
a Subsidiary or any act of fraud or dishonesty with respect to the Company or a
Subsidiary; or (v) a material violation of any material written policy of the
Company.
(d)    “Change in Control” a “Change in Control” shall be deemed to occur if:
(i)    if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or
(ii)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or
(iii)    consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) by which the corporate existence of the Company is not affected and
following which the Company’s chief executive officer and directors retain their
positions with the Company (and constitute at least a majority of the Board); or
(iv)    consummation of a plan of complete liquidation of the Company or a sale
or disposition by the Company of all or substantially all the Company’s assets.
(e)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.
(f)    “Disability” means a permanent and total disability as defined in Section
22(e)(3) of the Code. A Disability shall only be deemed to occur at the time of
the determination by the Board of the Disability.
(g)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation or interpretation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.
(h)    “Good Reason” means (A) a reduction in the Executive’s base salary rate
as in effect immediately prior to a Change in Control or (B) a material
diminution or adverse change in the Executive’s titles, duties or authorities
other than due solely to the Company’s common stock no longer being publicly
listed for trading on a U.S. national stock exchange; provided further that in
order to invoke a termination for Good Reason, (x) the Executive must provide
written notice within thirty (30) days of the event the Executive believes to be
Good Reason, (y) the Company must fail to cure such event within thirty (30)
days of the giving of such notice and (z) the Executive must terminate the
Executive’s employment within five (5) days following the expiration of the
Company’s cure period for such event as described in (y) above.
(i)    “Parent” means any parent corporation of the Company within the meaning
of Section 424(e) of the Code.
(j)    “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.
3.    Term. This Agreement shall remain in effect for a period of two years from
the date hereof (the “Term”).
4.    Benefits. Except as otherwise expressly provided herein, all of
Executive’s rights to salary, bonus, employee benefits and other compensation
hereunder that have not accrued as the date of termination of Executive’s
employment following a Change in Control shall cease as of such date of
termination, other than those expressly required under applicable law (such as
COBRA). The Company may offset any documented amounts Executive owes it against
any amounts it owes Executive hereunder.
5.    Release. Notwithstanding anything in this Agreement to the contrary, it
shall be a condition to receiving any of the severance payments set forth in
Section 1 that Executive execute a separation release in form and substance
reasonably acceptable to the Company (a “Separation Release”), and that such
Separation Release be executed and no longer subject to revocation with sixty
(60) days following the end of Executive’s employment with the Company or any of
its Subsidiaries or Affiliates. The Separation Release shall be a written
agreement in a customary form whereby Executive agrees to waive and release any
claims arising from his employment or consulting relationship with the Company
that may, by law, be waived and released, including without limitation, claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Executive Retirement Income Security Act of 1967, the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act), the Fair Labor Standards Act, the Family Medical Leave Act of
1993, the Americans with Disabilities Act of 1990, similar federal state and
local laws, and other causes of action arising from situations, circumstances,
events or occurrences relating to the employment or consulting relationship.
Such Separation Release shall be provided to Executive for his execution within
seven (7) days of the date of termination of Executive’s employment.
6.    Tax Matters
(a)    The Company may withhold from any and all amounts payable under this
Agreement or otherwise such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation. The intent of the
parties is that payments and benefits under this Agreement comply with or be
exempt from Code Section 409A and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” and to the extent required under Code
Section 409A, such payment or benefit shall not be made or provided until the
date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Executive, and
(B) the date of the Executive’s death, to the extent required under Code Section
409A. Upon the expiration of the foregoing delay period, all payments and
benefits delayed pursuant to this Section 6(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
(c)    For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(d)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.
(e)    Executive agrees and acknowledges that the Company and its respective
Subsidiaries and Affiliates make no representations with respect to the
application of Code Section 409A and other tax consequences to any payments
hereunder and, by entering into this Agreement, Executive agrees to accept the
potential application of Code Section 409A and the other tax consequences of any
payments made hereunder.
7.    Employment Otherwise At Will. Executive’s employment with the Company or
its subsidiaries otherwise shall remain at will and no changes to the same are
made by this Agreement, except in either case as specified herein.
8.    Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania and
any litigation concerning this Agreement shall exclusively be brought in Federal
or State Court, as appropriate, located within Allegheny County, Pennsylvania.
Both parties accept the personal jurisdiction of such court and waive any claims
of improper venue or inconvenient forum with respect thereto.
9.    Assignment and Assumption. Executive may not assign his rights or delegate
his duties or obligations hereunder without the prior written consent of the
Company. The Company shall not have the right to assign its rights or
obligations under this Agreement without the prior written consent of Executive,
other than (a) upon the sale of all or substantially all of the assets, business
and goodwill of the Company or to another company, or (b) upon a merger of the
Company pursuant to which the Company is not the surviving business entity. In
any such case described in clauses (a) or (b), the acquirer or successor by
merger being hereinafter referred to as the “Successor”. In either such event
described in such clauses (a) or (b), this Agreement shall inure to the benefit
of, and be binding upon, both Executive and the Successor, in the same manner
and to the same extent as though the Successor were the Company, and the
Successor shall expressly assume and agree to perform this Agreement. Subject to
the foregoing, this Agreement is intended to bind and inure to the benefit of
and be enforceable by Executive, the Company and their respective heirs,
successors and assigns, and references herein to the Company shall be deemed to
be references to the Successor.
10.    Entirety, Amendments and Waivers. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and may
only be amended by a written document signed by both parties, and any waivers by
either party of any of its rights hereunder must be in writing to be effective
and shall not be deemed to be a continuing waiver unless specified in such
writing.


This Agreement has been executed and delivered by Executive and executed and
delivered on behalf of the Company by its duly authorized President and Chief
Executive Officer, as of the date first above mentioned.


Horsehead Holding Corp.


By: /s/ James H Hensler
James M. Hensler, President


/s/ Gary R. Whitaker
Gary R. Whitaker


